exhibit 10.3

 

Amendment NO. 2 dated as of March 14, 2018 (this “Amendment”), to the Credit
Agreement dated as of April 29, 2016, as amended by Amendment No. 1 to the
Credit Agreement, dated as of April 11, 2017 (as amended, supplemented or
otherwise modified through the date hereof, the “Credit Agreement”), among
QUORUM HEALTH CORPORATION, a Delaware corporation (the “Borrower”), the lenders
party thereto (the “Lenders”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent for the Lenders.

PRELIMINARY STATEMENT

A.  Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

B.  The Borrower and the Lenders desire that certain provisions of the Credit
Agreement be amended as provided herein.

C.  The Borrower and the Subsidiary Guarantors are party to one or more of the
Security Documents, pursuant to which, among other things, the Subsidiary
Guarantors Guaranteed the Obligations of the Borrower under the Credit Agreement
and provided security therefor.

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.  Defined Terms. Capitalized terms used but not otherwise defined
herein (including the preliminary statement hereto) shall have the meanings
assigned thereto in the Credit Agreement.  The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.

SECTION 2.  Amendments to the Credit Agreement.  Subject to the satisfaction of
the conditions set forth in Section 4 hereof, the Credit Agreement is hereby
amended as follows, effective as of the Amendment No. 2 Effective Date (as
defined below):

(a)  Section 1.01 is hereby amended by adding the following defined terms in the
appropriate alphabetical order:

“Amendment No. 2” shall mean that certain Amendment No. 2, dated as of the
Amendment No. 2 Effective Date among the Borrower, the Lenders party thereto and
the Administrative Agent.

“Amendment No. 2 Disclosure Schedule” shall mean the Disclosure Schedule
delivered to the Administrative Agent on the Amendment No. 2 Effective Date in
connection with Amendment No. 2 to this Agreement.

“Amendment No. 2 Effective Date” shall mean March 14, 2018.

 

--------------------------------------------------------------------------------

 

“TSA” shall have the meaning assigned to such term in the definition of
Consolidated EBITDA.

“TSA Settlement” shall mean any settlement of the pending dispute before the
American Arbitration Association commenced on August 4, 2017 by CHS against the
Borrower and its Subsidiaries with respect to payments under the transition
services agreements by and between CHS and the Borrower and its Subsidiaries.

(b)  The definition of “Applicable Percentage” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Applicable Percentage” shall mean, for any day, (a) with respect to the
Revolving Credit Commitment Fee, 0.50% per annum (the “Revolving Credit
Commitment Fee Rate”), (b) with respect to any Eurodollar Term Loan or ABR Term
Loan, (i) on or prior to the date that is 18 months after the Amendment No. 1
Effective Date, 6.75% per annum and 5.75% per annum, respectively, and (ii)
following the date that is 18 months after the Amendment No. 1 Effective Date,
the applicable percentage set forth below under the caption “Eurodollar
Spread—Term Loans” or “ABR Spread—Term Loans”, as the case may be and (c) with
respect to any Eurodollar Revolving Loan and ABR Revolving Loan, 2.75% per annum
and 1.75% per annum, respectively.

Secured Net Leverage Ratio

Eurodollar Spread—Term Loans

ABR Spread—Term Loans

Category 1

> 3.50 to 1.00

6.75%

5.75%

Category 2

≤ 3.50 to 1.00 and
> 3.25 to 1.00

6.25%

5.25%

Category 3

≤ 3.25 to 1.00

6.00%

5.00%

 

Each change in the Applicable Percentage resulting from a change in the Secured
Net Leverage Ratio shall be effective with respect to all applicable Loans
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change.  Notwithstanding the foregoing,
from and after the date that is 18 months after the Amendment No. 1 Effective
Date, subject to the immediately succeeding sentence, the Secured Net Leverage
Ratio shall be determined on the basis of the financial statements and
certificates most recently delivered pursuant to Section 5.04(a) or (b) and
Section 5.04(c), respectively, prior to such date, and the Applicable Percentage
resulting from such Secured Net

2

 

 

--------------------------------------------------------------------------------

 

Leverage Ratio shall be effective until any such change is required pursuant to
the immediately preceding sentence.  In addition, at any time during which the
Borrower has failed to deliver the financial statements and certificates
required by Section 5.04(a) or (b) and Section 5.04(c), respectively (until the
time of the delivery thereof), the Secured Net Leverage Ratio shall be deemed to
be in Category 1 for purposes of determining the Applicable Percentage.

(c)  The definition of “Asset Sale Reinvestment Trigger Date” in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety.

(d)  The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and (except in the case of
clauses (a)(x), (a)(xiii), (a)(xiv), (a)(xv) and (a)(xvi)(B) below) to the
extent deducted (and not added back) in determining such Consolidated Net
Income, the sum of:

(i) interest expense (net of interest income), including amortization and write
offs of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with (x) letters of credit, (y) obtaining or
unwinding Hedging Agreements or (z) surety bonds for financing activities, in
each case for such period,

(ii) provision for taxes based on income, profits or capital and franchise taxes
and gross receipts taxes, including Federal, foreign, state, franchise, excise
and similar taxes and foreign withholding taxes paid or accrued during such
period, including any penalties and interest relating to any tax examinations
for such period,

(iii) depreciation and amortization expenses including acceleration thereof and
including the amortization of the increase in inventory resulting from the
application of Statement of Financial Accounting Standards No. 141 (“FASB 141”)
for transactions contemplated hereby, including Permitted Acquisitions, for such
period,

(iv) non-cash compensation expenses arising from the sale of Equity Interests,
the granting of options to purchase Equity Interests, the granting of
appreciation rights in respect of Equity Interests and similar arrangements for
such period,

(v) the excess of the expense in respect of post-retirement benefits and
post-employment benefits accrued under Statement of Financial Accounting
Standards No. 106 (“FASB 106”) and Statement of Financial Accounting Standards
No. 112 (“FASB 112”) over the cash expense in

3

 

 

--------------------------------------------------------------------------------

 

respect of such post-retirement benefits and post-employment benefits for such
period,

(vi) minority interest (to the extent distributions are not required to be made
and are not made in respect thereof),

(vii) upfront fees or charges arising from any Permitted Receivables Transaction
for such period, and any other amounts for such period comparable to or in the
nature of interest under any Permitted Receivables Transaction, and losses on
dispositions of Receivables and related assets in connection with any Permitted
Receivables Transaction for such period,

(viii) fees and expenses for such period incurred or paid in connection with the
Transactions,

(ix) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that such amount is reasonably likely to
be reimbursed by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of the relevant event (with a deduction
for any amount so added back to the extent not so reimbursed within such
365 days), expenses with respect to liability or casualty events,

(x) proceeds of received business interruption insurance,

(xi) any fees and expenses incurred during such period in connection with any
acquisition, investment, recapitalization, asset disposition, facility closure,
issuance or repayment of debt, issuance of Equity Interests, Permitted
Receivables Transaction, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction undertaken but not completed),

(xii) any (w) severance costs, relocation costs, integration and facilities
opening costs, signing costs, signing bonuses, retention or completion bonuses
and transition costs incurred during such period, (x) cash restructuring related
or nonrecurring cash merger costs and expenses incurred during such period as a
result of any acquisition, investment, recapitalization, or asset disposition or
facility closure permitted hereunder; provided, that the aggregate amount added
to or included in Consolidated EBITDA pursuant to this subclause (x) for any
period of four consecutive fiscal quarters shall not exceed an amount equal to
20% of Consolidated EBITDA, calculated prior to giving effect to any amounts
added to or included in Consolidated EBITDA pursuant to this subclause (x) and
prior to giving effect to any additions to Consolidated EBITDA in respect of
synergies for such period pursuant to Section 1.03(c), (y) other nonrecurring
cash losses and charges for such period and (z) fees,

4

 

 

--------------------------------------------------------------------------------

 

expenses and charges incurred during such period in respect of litigation
(including legal fees) against the Borrower or any of its Subsidiaries,

(xiii) (A) solely with respect to the fiscal period ending on December 31, 2017,
an amount equal to $2,324,000 in respect of anticipated cost savings under the
TSA (as defined below); provided that such amount shall not be included in the
determination of Consolidated EBITDA for any fiscal period other than the four
fiscal quarter period ending on December 31, 2017, and (B) solely with respect
to the fiscal periods ending on September 30, 2018, December 31, 2018, March 31,
2019, June 30, 2019, September 30, 2019 and December 31, 2019, an amount equal
to the cost savings and synergies (net of continuing associated expenses) that
are reasonably identifiable, reasonably supportable, are expected to have a
continuing impact and have been realized or are reasonably expected to be
realized during the applicable fiscal quarter as a result of the expected
transition of services under the Billing and Collection Agreement dated as of
the Closing Date among CHS and its subsidiaries and the Borrower and its
Subsidiaries (the “TSA”) (which cost savings and synergies shall be calculated
on a pro forma basis as if such Billing and Collection Agreement had been
transitioned as of July 1, 2018); provided that all such adjustments shall be
set forth in a reasonably detailed certificate of a Financial Officer of the
Borrower; provided further that irrespective of the amount of such cost savings
and synergies actually identified with respect to any fiscal quarter, such
amount shall be deemed to be not be less than (i) for the four fiscal quarter
period ending September 30, 2018, $500,000, (ii) for the four quarter period
ending December 31, 2018, $2,800,000, (iii) for the four quarter period ending
March 31, 2019, $5,900,000, (iv) for the four quarter period ending June 30,
2019, $9,300,000, (v) for the four quarter period ending September 30, 2019,
$12,400,000 and (vi) for the four quarter period ending December 31, 2019,
$13,600,000; provided further that, for the avoidance of doubt, (x) the
applicable amount added to Consolidated EBITDA in respect of any four quarter
period shall be included in the calculation of Consolidated EBITDA solely for
such four quarter period (i.e., the amount added for the four quarter period
ending December 31, 2018, shall not be included in the determination of
Consolidated EBITDA for the four quarter periods ending March 31, 2019, June 30,
2019, September 30, 2019, and December 31, 2019) and (y) no such amounts shall
be included in the determination of Consolidated EBITDA for any period ending
after December 31, 2019 (other than cost savings and synergies actually
realized),

(xiv) for each four quarter period commencing with the four quarter period
ending September 30, 2019 through the four quarter period ending June 30, 2020,
an aggregate amount equal to $22,000,000 in respect of the California Hospital
Quality Assurance Fee program (net of any amounts received or accrued and
otherwise already reflected in the determination of

5

 

 

--------------------------------------------------------------------------------

 

Consolidated EBITDA in respect of the California Hospital Quality Assurance Fee
program); provided that if any Hospital located or operating in California is
closed, sold, transferred, leased or otherwise disposed of after the Amendment
No. 2 Effective Date, the amount permitted to be added back pursuant to this
subclause (xiv) shall be reduced on a proportionate basis by amount of the
anticipated California Hospital Quality Assurance Fee expected to be received in
respect of such Hospital(s) in relation to all Hospitals as of such date as
determined in good faith by the Borrower;

(xv) solely with respect to (1) the four fiscal quarter period ending on
December 31, 2017, with respect to each Hospital set forth on the Amendment No.
1 Disclosure Schedule that has been designated by the Borrower in good faith as
Held for Sale and notified to the Administrative Agent and (2) the four fiscal
quarter periods ending on March 31, 2018, June 30, 2018, September 30, 2018,
December 31, 2018, and March 31, 2019, with respect to each Hospital set forth
on the Amendment No. 2 Disclosure Schedule that has been designated by the
Borrower in good faith as Held for Sale and notified to the Administrative
Agent, an amount equal to the amount set forth on each respective schedule for
each such Hospital; provided that (A) no amount shall be added pursuant to this
clause (xv) with respect to any Hospital that has actually been sold, closed or
otherwise disposed of prior to the end of such period and (B) no amount shall be
added pursuant to this clause (xv) for any fiscal quarter ending after December
31, 2017 with respect to any Hospital for more than five consecutive four fiscal
quarter periods ending after December 31, 2017 (i.e. if the amount for a
specified Hospital is included for the four fiscal quarter period ended March
31, 2018, it may not be included for any four fiscal quarter period ended after
March 31, 2019); provided, further, however, that with respect to any Hospital
for which an amount is included in Consolidated EBITDA pursuant to this clause
(xv) for five consecutive fiscal quarters ending after December 31, 2017, if
such Hospital is closed, sold, transferred, leased or otherwise disposed of
after the end of the immediately subsequent fiscal quarter but prior to the date
on which a compliance certificate for such fiscal quarter is delivered pursuant
to Section 5.04(c), then such Hospital shall be deemed to have been closed,
sold, transferred, leased or otherwise disposed of as of the last day of such
fiscal quarter for purposes of Section 1.03 (i.e., if an amount is included in
Consolidated EBITDA pursuant to this clause (XV) for five fiscal quarters ending
March 31, 2019, and such Hospital is closed, sold, transferred, leased or
otherwise disposed of between June 30, 2019 and the date on which the compliance
certificate is delivered for the fiscal quarter ended June 30, 2019, such
Hospital will be deemed to have been closed, sold, transferred, leased or
otherwise disposed of as of June 30, 2019), and

6

 

 

--------------------------------------------------------------------------------

 

(xvi) (A) any other non-cash charges, write-downs, expenses, losses or items
(including, but not limited to, medical malpractice and workers compensation
reserves and similar reserves) reducing such Consolidated Net Income during such
period including any impairment charges or the impact of purchase accounting and
including, for avoidance of any doubt, all non-cash charges (including charges
to write down accounts receivable to net realizable value) associated with
hospitals that have been sold, closed or otherwise disposed of and (B) the
$27,711,000 charge to patient accounts receivable recorded in the fiscal quarter
ended December 31, 2017, which, for the avoidance of doubt, shall only be
included in periods that include the fiscal period ended December 31, 2017;
provided that (1) if any non-cash charge or other item referred to in this
clause (xvi) represents an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA in such future period to such extent paid
and (2) except as set forth in clause (B) above, such non-cash charges,
write-downs, expenses, losses or items may only be added back pursuant to this
clause (xvi) to the extent reflected as a cost or expense on the Borrower’s
Condensed Consolidated and Combined Statements of Income (Loss), and minus

(b) without duplication, (i) non-recurring gains (including any non-cash gains
as a result of the consummation of any Offer) and (ii) all cash payments made
during such period on account of reserves, restructuring charges and other
non-cash charges added to Consolidated Net Income pursuant to clause (a)(xvi)
(other than any such non-cash charges that if originally paid in cash and so not
taken as non-cash charges would have been added to Consolidated Net Income above
pursuant to clause (a)(xii)) in a previous period.

Notwithstanding anything to the contrary set forth above, but subject to any
adjustment set forth above with respect to any transactions occurring after the
Amendment No. 2 Effective Date, Consolidated EBITDA shall be deemed to be
$44,143,000, $50,999,000 and $50,209,000 for the fiscal quarters ended March 31,
2017, June 30, 2017 and September 30, 2017, respectively as may be adjusted on a
Pro Forma Basis, without duplication.  For the avoidance of doubt, the
aforementioned amounts include any and all applicable addbacks permitted by
Amendment No. 1 and Amendment No. 2, subject to the foregoing sentence.

(e)  The definition of “Net Cash Proceeds” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other than
Receivables sold in a Permitted Receivables Transaction), the aggregate cash
proceeds received in respect of such Asset Sale (including, for the avoidance of
doubt, any deferred amounts), and any cash payments received in respect of
promissory notes or other non-cash consideration delivered in respect of such
Asset Sale, net of (without duplication) (i) the reasonable expenses (including

7

 

 

--------------------------------------------------------------------------------

 

legal fees and brokers’ and underwriters’ commissions paid to third parties
which are not Subsidiaries or Affiliates of the Borrower) incurred in effecting
such Asset Sale, (ii) any taxes reasonably attributable to such Asset Sale and,
in the case of an Asset Sale in a foreign jurisdiction, any taxes reasonably
attributable to the repatriation of the proceeds of such Asset Sale reasonably
estimated by the Borrower to be actually payable, (iii) any amounts payable to a
Governmental Authority triggered as a result of any such Asset Sale, (iv) any
Indebtedness or Contractual Obligation of the Borrower and the Subsidiaries
(other than the Loans, other Obligations and any Other Senior Secured Debt)
required to be paid or retained in connection with such Asset Sale or to the
extent such Indebtedness is required to be repaid because the asset sold is
removed from a borrowing base supporting such Indebtedness and (v) the aggregate
amount of reserves required in the reasonable judgment of the Borrower or the
applicable Subsidiary to be maintained on the books of the Borrower or such
Subsidiary in order to pay contingent liabilities with respect to such Asset
Sale (so long as amounts deducted from aggregate proceeds pursuant to this
clause (v) and not actually paid by the Borrower or any of the Subsidiaries in
liquidation of such contingent liabilities shall be deemed to be Net Cash
Proceeds received at such time as such contingent liabilities shall cease to be
obligations of the Borrower or any of the Subsidiaries); (b) with respect to any
issuance or incurrence of Indebtedness (other than Indebtedness incurred
pursuant to any Receivables Transaction), the cash proceeds thereof, net of all
taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith; and (c) with respect to any sale of Receivables in a
Receivables Transaction, the initial cash proceeds thereof (and any subsequent
cash proceeds therefrom to the extent resulting from an increase in the
Receivables Transaction Amount above the highest previous Receivables
Transaction Amount balance), in each case received by the applicable originators
net of all taxes and customary fees, commissions, costs and other expenses
incurred in connection therewith.

(f)  Section 2.09(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(c) On the Amendment No. 2 Effective Date, without any further action of any
party hereto and to the extent not previously reduced pursuant to Section
2.09(b), the Revolving Credit Commitments of the Revolving Credit Lenders will
be reduced, on a pro rata basis among such Revolving Credit Lenders, to an
aggregate total of $62,500,000.  If, after giving effect to such reduction of
the Revolving Credit Commitments on the Amendment No. 2 Effective Date, the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment, then the Borrower shall, on such date, repay or prepay Revolving
Credit Borrowings and, after the Revolving Credit Borrowings shall have been
repaid or prepaid in full, replace or cause to be canceled (or make other
arrangements satisfactory to the Administrative Agent and the Issuing Banks with
respect to) Letters of Credit in an amount sufficient to eliminate such excess.

8

 

 

--------------------------------------------------------------------------------

 

(g)  Section 2.12(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(d) If, prior to the date that is 24 months after the Amendment No. 1 Effective
Date, (i) the Borrower prepays all or any portion of the Term Loans out of the
proceeds of a substantially concurrent issuance or incurrence of broadly
syndicated term loans secured by the Collateral on a pari passu basis with the
Term Loans and the Effective Yield of such secured term loan financing is less
than the Effective Yield of the Term Loans so prepaid or (ii) a Term Lender must
assign its Term Loans pursuant to Section 2.21 as a result of its failure to
consent to an amendment that would reduce the Effective Yield then in effect
with respect to such Term Loans then in each case the aggregate principal amount
so prepaid or assigned will be subject to a fee payable by the Borrower, in each
case equal to the Specified Percentage of the principal amount thereof; provided
that the primary purpose of such prepayment or amendment was to reduce the
Effective Yield applicable to the Term Loans; provided, further, that this
Section 2.12(d) shall not apply to any prepayment of the Term Loans upon the
occurrence of a Change in Control.

For purposes of this Section 2.12(d), the “Specified Percentage” shall mean, for
any date prior to the date that is 18 months after the Amendment No. 1 Effective
Date, 2.0%, and for any date that is on or after the date that is 18 months
after the Amendment No. 1 Effective Date and prior to the date that is 24 months
after the Amendment No. 1 Effective Date, 1.0%.

(h)  Section 2.13(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(b) (i) Not later than the fifth Business Day after the receipt of Net Cash
Proceeds in respect of any Asset Sale (other than, for the avoidance of doubt,
sales of Receivables in a Permitted Receivables Transaction), the Borrower shall
apply 100% of such Net Cash Proceeds received (and not yet used to prepay Term
Loans pursuant to this Section 2.13(b)) to prepay outstanding Term Loans in
accordance with Section 2.13(g) and (ii) not later than the fifth Business Day
after the receipt of any “net cash proceeds” in respect of the TSA Settlement
(with “net cash proceeds”, for purposes of this clause (ii) to be defined as the
aggregate cash proceeds received in respect of the TSA Settlement (including,
for the avoidance of doubt, any deferred amounts) and any cash payments received
in respect of promissory notes or other non-cash consideration delivered in
respect of the TSA Settlement, net of (without duplication) (A) the reasonable
expenses (including legal fees and brokers’ and underwriters’ commissions paid
to third parties which are not Subsidiaries or Affiliates of the Borrower)
incurred in effecting the TSA Settlement, (B) any taxes reasonably attributable
to the TSA Settlement, (C) any transition costs reasonably attributable to the
transition of the TSA and duplicative costs in connection with such transition,
as determined by the Borrower in good faith and (D) any amounts payable to a
Governmental Authority triggered as a result of the TSA Settlement), the
Borrower shall apply

9

 

 

--------------------------------------------------------------------------------

 

100% of such net cash proceeds received (and not yet used to prepay Term Loans
pursuant to this Section 2.13(b)) to prepay outstanding Term Loans in accordance
with Section 2.13(g).

(i)  Section 2.13(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(f) Notwithstanding the foregoing, any Term Lender may elect, by written notice
delivered to the Administrative Agent not later than 5:00 p.m. New York City
time one Business Day after the date of such Lender’s receipt of notice
regarding such prepayment (or, if different, at the time and in the manner
otherwise specified by the Administrative Agent in such notice of prepayment),
to decline all (but not less than all) of any mandatory prepayment of its Term
Loans pursuant to this Section 2.13 (such declined amounts, the “Declined
Proceeds”).  To the extent Term Lenders elect to decline their pro rata shares
of such Declined Proceeds, 67% of such Declined Proceeds shall be allocated pro
rata among the Term Lenders who did not elect to decline the mandatory
prepayment of its Term Loans and the remaining 33% of such Declined Proceeds
shall be (x) used to make an optional prepayment of Term Loans or (y) if the
Borrower desires to use such Declined Proceeds to repay or repurchase Senior
Notes, on the 90th day after the initial date on which such Declined Proceeds
were received (or if such day is not a Business Day, the immediately subsequent
Business Day), reoffered to all Term Lenders to prepay Term Loans on a ratable
basis pursuant to procedures reasonably acceptable to the Administrative Agent
and to the extent any such Declined Proceeds are further declined by Term
Lenders, such Declined Proceeds shall, within 90 days after such Declined
Proceeds are further declined, be applied by the Borrower to repay or repurchase
Senior Notes (and to the extent not so used, shall, within 90 days after such
Declined Proceeds are further declined, be applied to make an optional
prepayment of Term Loans); provided that if all Term Lenders elect to decline
all of any mandatory prepayment of its Term Loans, the Borrower shall apply 100%
of such Declined Proceeds to repay or prepay Indebtedness, which may include
optional prepayments of Term Loans and the repayment or repurchase of Senior
Notes.

(j)  Section 6.01(x) is hereby amended and restated in its entirety as follows:

(x) (1) Other Junior Secured Debt of Loan Parties, provided that, at the time of
incurrence of such Other Junior Secured Debt, (A) after giving effect thereto
and to the use of the proceeds thereof, no Default or Event of Default shall
have occurred and be continuing and (B) (x) after giving pro forma effect
thereto and to the use of proceeds thereof, the Secured Net Leverage Ratio shall
not be greater than 3.35 to 1.00 or (y) 100% of the Net Cash Proceeds thereof
are used to prepay then-outstanding Term Loans pursuant to Section 2.12 and (2)
Other Junior Secured Debt of Loan Parties that refinances or replaces any
existing Other Junior Secured Debt of Loan Parties; provided that the principal
amount of such Other Junior Secured Debt is not increased (except by an amount
not to exceed (x) the amount of unpaid accrued interest and premium on the
existing Other Junior

10

 

 

--------------------------------------------------------------------------------

 

Secured Debt so refinanced or replaced, plus (y) other reasonable amounts paid
and fees and expenses incurred in connection with such refinancing or
replacement plus unused commitments); provided further that in each case (x)
neither the final maturity nor the weighted average life to maturity of such
Other Junior Secured Debt is shorter than the applicable Other Junior Secured
Debt being refinanced or replaced or Term Loans being prepaid and (y) no Other
Junior Secured Debt of Loan Parties incurred pursuant to this Section 6.01(x)
shall have a final maturity earlier than the Latest Term Loan Maturity Date as
of the time such Other Junior Secured Debt is incurred.; and

(k)  Section 6.05(b)(x) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(x) a disposition of assets, whether of real or personal property, by the
Borrower or any Subsidiary (whether of real or personal property), including to
any Governmental Authority, in connection with the closure of a Hospital; or

(l)  Section 6.06(a)(vii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(vii) so long as (A) no Event of Default or Default shall have occurred and be
continuing or would result therefrom and (B) at the time of and after giving
effect thereto, the Total Leverage Ratio shall not be greater than 3.00 to 1.00,
the Borrower may make other Restricted Payments in an amount not to exceed the
Available Amount at the time such Restricted Payment is made;

(m)  Section 6.06(a)(v) of the Credit Agreement is hereby deleted in its
entirety and replaced with “[reserved]”;

(n)  Section 6.06(a)(ix) of the Credit Agreement is hereby deleted in its
entirety and replaced with “[reserved]”;

(o)  Section 6.09(b) of the Credit Agreement is hereby amended by:

(i)  replacing the text “4.90 to 1.00” with “3.00 to 1.00” in subclause (iii)(B)
thereof; and

(ii)  replacing the text in the second proviso with “provided further, however,
that for purposes of this Section 6.09(b), until January 1, 2019, the Senior
Notes shall be deemed to constitute subordinated Indebtedness, except that
notwithstanding anything to the contrary herein, (x) the Senior Notes may be
extended, renewed, refinanced or replaced with the proceeds of Indebtedness
permitted to be incurred pursuant to Section 6.01 and (y) the Borrower may use
the Available Declined Proceeds Amount, if any, to repay or repurchase Senior
Notes.”

(p)  Section 6.13 (Maximum Secured Net Leverage Ratio) of Credit Agreement is
hereby amended by replacing in its entirety the chart contained therein with the
following:



11

 

 

--------------------------------------------------------------------------------

 

Period

Ratio

July 1, 2017 through June 30, 2018

4.75 to 1.00

July 1, 2018 through December 31, 2019

5.00 to 1.00

Thereafter

4.50 to 1.00

 

 

SECTION 3.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, the Borrower and each Subsidiary Guarantor
represents and warrants to the Administrative Agent and each of the Lenders
that:

(a)  The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct (A) in the case
of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
the Amendment No. 2 Effective Date as though made on and as of such date, except
to the extent that such representations and warranties expressly relate to an
earlier date.

(b)  No Default or Event of Default has occurred and is continuing after giving
effect to this Amendment.

(c)  None of the Security Documents in effect on the Amendment No. 2 Effective
Date will be rendered invalid, non-binding or unenforceable against any Loan
Party as a result of this Amendment.  The Guarantees created under such Security
Documents will continue to guarantee the Obligations to the same extent as they
guaranteed the Obligations immediately prior to the Amendment No. 2 Effective
Date.  The Liens created under such Security Documents will continue to secure
the Obligations, and will continue to be perfected, in each case, to the same
extent as they secured the Obligations or were perfected immediately prior to
the Amendment No. 2 Effective Date.

SECTION 4.  Effectiveness.  This Amendment shall become effective on and as of
the date on which each of the following conditions precedent is satisfied (such
date, the “Amendment No. 2 Effective Date”):

(a)  The Administrative Agent shall have received duly executed and delivered
counterparts of this Amendment that, when taken together, bear the signatures of
the Borrower, each Subsidiary Guarantor and the Required Lenders.

(b)  The Administrative Agent shall have received a certificate, dated the
Amendment No. 2 Effective Date and signed by a Financial Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement as if the
transactions under this Amendment were a Credit Event.

(c)  The Administrative Agent shall have received payment from the Borrower, for
the account of each Lender that shall have unconditionally and irrevocably
delivered to the Administrative Agent (or its counsel) its executed signature
page to this Amendment at or prior to 5:00 p.m., New York City time, on March
13, 2018 (each, a “Consenting Lender”), an amendment fee in an amount equal to
0.25% of the aggregate outstanding principal amount of such Consenting Lender’s
Term Loans and the aggregate amount of such Consenting Lender’s

12

 

 

--------------------------------------------------------------------------------

 

Revolving Credit Commitments (whether drawn or undrawn), as the case may be, in
each case as of the Amendment No. 2 Effective Date after giving effect to this
Amendment and any commitment reductions in connection herewith.  Such fees shall
be payable in immediately available funds and, once paid, shall not be
refundable in whole or in part.

(d)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Amendment No. 2 Effective Date, including, to the
extent invoiced at least two Business Days prior to the Amendment No. 2
Effective Date, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower in connection with the transactions
contemplated hereby or under any other Loan Document.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 2 Effective Date and such notice shall be conclusive and binding.

SECTION 5.  Effect of this Amendment.  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders or any other Secured Party under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.  This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein.

(a)  From and after the Amendment No. 2 Effective Date, any reference to the
Credit Agreement shall mean the Credit Agreement as modified by this Amendment.

(b)  This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

(c)  Each of the parties hereto acknowledge and agree, for the avoidance of
doubt, that, from and after the Amendment No. 2 Effective Date, the Applicable
Percentage for all purposes of the Credit Agreement shall be determined in
accordance with the provisions of the Credit Agreement as amended hereby and
that for any day prior to the Amendment No. 2 Effective Date the Applicable
Percentage shall be determined in accordance with the Credit Agreement prior to
giving effect to this Amendment.

SECTION 6.  Reaffirmation; Further Assurances.  Each of the Borrower and each of
the Subsidiary Guarantors identified on the signature pages hereto
(collectively, the Borrower and such Subsidiary Guarantors, the “Reaffirming
Loan Parties”) hereby acknowledges that it expects to receive substantial direct
and indirect benefits as a result of this Amendment and the transactions
contemplated hereby.  Each Reaffirming Loan Party hereby consents to this
Amendment and the transactions contemplated hereby, and hereby confirms its
respective guarantees, pledges and grants of security interests, as applicable,
under each of the Loan

13

 

 

--------------------------------------------------------------------------------

 

Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Amendment and the transactions contemplated hereby, such
guarantees, pledges and grants of security interests shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties.

SECTION 7.  Expenses.  The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with the Loan Documents
(including the preparation of this Amendment), including the reasonable fees,
charges and disbursements of Cravath, Swaine & Moore LLP.  

SECTION 8.  Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by electronic
transmission (e.g., “pdf”) of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment, and, once delivered, may not be withdrawn or
revoked unless this Amendment fails to become effective in accordance with its
terms on or prior to May 5, 2018.

SECTION 9.  No Novation.  This Amendment shall not extinguish the obligations
for the payment of money outstanding under the Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof.  Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or instruments guaranteeing or securing the same, which shall remain
in full force and effect, except as modified hereby or by instruments executed
concurrently herewith.  Nothing expressed or implied in this Amendment or any
other document contemplated hereby shall be construed as a release or other
discharge of the Borrower under the Credit Agreement or any Loan Party under any
other Loan Document from any of its obligations and liabilities thereunder.  The
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect, until and except as modified hereby or thereby in connection
herewith or therewith.

SECTION 10.  Governing Law.  (a)    THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b)  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

14

 

 

--------------------------------------------------------------------------------

 

SECTION 11.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of page intentionally left blank]

 

 

15

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender and
as Administrative Agent,

By:

 

/s/ John Toronto

 

Name: John Toronto

 

Title: Authorized Signatory

 

 

By:

 

/s/ Warrant Van Heyst

 

Name: Warrant Van Heyst

 

Title: Authorized Signatory

 

 

 



[Signature Page to Amendment No. 2 to the Credit Agreement]

 

--------------------------------------------------------------------------------

 

QUORUM HEALTH CORPORATION,

By:

 

/s/ Lee C. Fleck

 

Name: Lee C. Fleck

 

Title: Vice President Finance and Treasurer

 

 



[Signature Page to Amendment No. 2 to the Credit Agreement]

 

--------------------------------------------------------------------------------

 

ANNA HOSPITAL CORPORATION

BIG BEND HOSPITAL CORPORATION

BIG SPRING HOSPITAL CORPORATION

BLUE ISLAND HOSPITAL COMPANY, LLC

BLUE ISLAND ILLINOIS HOLDINGS, LLC

BLUE RIDGE GEORGIA HOLDINGS COMPANY, LLC

CSRA HOLDINGS, LLC

DEMING HOSPITAL CORPORATION

DHSC, LLC

EVANSTON HOSPITAL CORPORATION

FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC

FORREST CITY HOSPITAL CORPORATION

FORT PAYNE HOSPITAL CORPORATION

GALESBURG HOSPITAL CORPORATION

GRANITE CITY HOSPITAL CORPORATION

GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC

HOSPITAL OF BARSTOW, INC.

HOSPITAL OF LOUISA, INC.

JACKSON HOSPITAL CORPORATION

LEXINGTON HOSPITAL CORPORATION

MARION HOSPITAL CORPORATION

MASSILLON COMMUNITY HEALTH SYSTEM LLC

MASSILLON HEALTH SYSTEM LLC

MASSILLON HOLDINGS, LLC

MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC

MMC OF NEVADA, LLC

MONROE HMA, LLC

MWMC HOLDINGS, LLC

NATIONAL HEALTHCARE OF MT. VERNON, INC.

PHILLIPS HOSPITAL CORPORATION

QHC CALIFORNIA HOLDINGS, LLC

QHG OF MASSILLON, INC.

QUORUM HEALTH INVESTMENT COMPANY, LLC

QUORUM HEALTH RESOURCES, LLC

RED BUD HOSPITAL CORPORATION

RED BUD ILLINOIS HOSPITAL COMPANY, LLC

SAN MIGUEL HOSPITAL CORPORATION

TOOELE HOSPITAL CORPORATION

TRIAD OF OREGON, LLC

WATSONVILLE HOSPITAL CORPORATION

WAUKEGAN HOSPITAL CORPORATION

WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC

WILLIAMSTON HOSPITAL CORPORATION

 

By:

 

/s/ Lee C. Fleck

 

Name: Lee C. Fleck

 

Title: Vice President Finance and Treasurer

 

[Signature Page to Amendment No. 2 to the Credit Agreement]

 